Title: George Logan to Thomas Jefferson, 9 December 1813
From: Logan, George
To: Jefferson, Thomas


          Dear Sir Stenton Decbr 9th: 1813
          Accept my thanks for your late friendly and interesting Letter. Your approbation of my visit to France in 1798 is highly satisfactory. Influenced by similar motives, I visited England in 1810. To a person so perfectly acquainted with the spirit of the constitution of the United States, as you are; it is not necessary for me to say any thing in justification of the acts of
			 any private citizen, to promote the prosperity and happiness of his country.
          During a residence of five months in England I travelled one thousand miles thro’ that country. I visited the principal commercial, and manufacturing cities; and became acquainted with the agricultural interest. I had a
			 fair opportunity of ascertaining the sentiments of men in every situation of life, respecting the unhappy contest between the united States and Great Britain. I found a general anxiety to prevail; that harmony and peace should be restored, equally honorable and beneficial to both countries.
          An erronious opinion is entertained by some few men in the United States; of the decline and fall of the British empire. That country at no period of its history, was more free, powerful and respectable, than at this moment.
			 The successful stand she has made,
			 against the tyrant of Europe has occasioned the continental Powers to regard her with veneration. Knowing that the liberty of their
			 country depends on the correct habits and information of the people. The princes,
			 nobility, and patriotic citizens of every  religious and political opinion; are uniting in distinct societies, for the purpose of educating, and giving moral instruction to the destitute part of the community—This is the most honorable and beneficial measure, ever adopted by the citizens of that nation; and will secure its liberty and prosperity.
          
          The sordid views of British merchants, under the falacious name of british interests, have less influence over the cabinet of St James than formerly. The landed agricultural interest is becoming more powerful—It is a great, but quiescent interest; on whose collective knowledge and integrity, the freedom and fate of that country depends. Such is the
			 present favorable aspect of the British nation—The reverse is.
          First. The immense issue and circulation of bank notes, beyond their intrinsic value.
          Second. The extent of her manufacturing system, has in an alarming degree increased mendicity in her manufacturing towns; and has brutalized the manufacturing population; particularly since the introduction of machinery. Children from the tenderest infancy; as soon as their fingers are capable of twisting a thread, or feeding a carding machine; are by the misery or cupidity of their parents, immured in great manufacturing establishments; without the benefit of education, or moral instruction. This is not the only evil: The working manufacturers, are united into jacobinical clubs against their employers; and in opposition to the laws of the land; frequently occasioning such tumults, as to render a military force necessary to suppress. An ignorant debauched population, is the most unstable support upon which a government can depend: The strength of a nation is in the moral character of its people. When that principle is debilitated; the country is fast approaching to ruin.
          Third. The extent of her colonial establishments is contemplated with anxiety, by the best patriots in Great Britain; not only on account of the immense taxes, necessary to protect and support them; but as a great political evil; Those distant colonies affording lucrative offices, to be bestowed on the
			 creatures of the minister; for the purpose of creating a parliamentary influence; repugnant to the spirit of the British constitution.
          Notwithstanding these evils—The miserable contracted, and unjust policy towards Ireland; and the deprivations of the people of many of the comforts of life; owing to enormous taxes, to support an annual expenditure of more than one hundred millions sterling. Yet the energies of
			 the Nation, appear to increase in proportion to the difficulties with which she has to encounter; and her resources are still unquestionably great.
          The orders in council of the British cabinet, as a measure of retaliation on France, for her Berlin and Milan decrees, is the strongest evidence of the want of foresight and political wisdom in her councils. Had the British government,
			 instead of uniting with the tyrant of Europe, to annihilate the commerce of neutral nations; indignantly protested against the decrees of France, as a violation of the laws of nations: and declared herself, the friend and protector of neutral rights; she would by such an act of justice, and magnanimity; have united every neutral to
			 her interest. In my conversations with members of the British government, I urged this measure, as founded on principles of the soundest policy.
			 In my Letter to Mr Perceval, I observe “The bickerings and semi state of warfare which has existed for several years between our nations; have been viewed with deep affliction, by the best men in both countries—Since
			 my arrival in England; I have had an opportunity of conversing with many of your most eminent characters; as well as with respectable men of every situation of in life. I have not met with one Person, who does not wish a reconciliation with the United States. My public and private situation in my own country, afforded me an opportunity of becoming fully acquainted with the sentiments of my fellow citizens—I know they anxiously desire to preserve
			 peace with Great Britain. And as a manifestation of their sincerity, they have renewed their commerce with this country; and have removed every obstacle to an amicable negotiation Let Great Britain with the same laudable intent, remove her orders in council—Let her declare herself the advocate of neutral rights such as she claimed for herself; and conceded to others; before she
			 adopted the execrable commercial warfare of the tyrant of Europe. A system of warfare, which will be depicted by the faithful pen of the historian, in the blackest
			 colours—a warfare by decree and orders in council, dastardly attacking the humble cottage, the comforts, the subsistence of unoffending women and children; instead of meeting in an open and
			 honorable conflict, the armed battalions of your
			 enemy in the field—Let her return to that safe and honorable course of public law, which she has abandoned, and treat with the United States on terms of reciprocity; equally honorable and beneficial to both countries. A treaty of peace between the two nations, founded on such principles, will conciliate the citizens of the United States; and they will consider Great Britain as their real friend.
          My dear sir—for heavens sake pause—and from the elevated and honorable situation on which your sovereign has placed you; contemplate agonizing nations, at the feet of a military despot: and say if it is not necessary, that Great Britain and the United States, at this momentous crisis of the world, should lay aside unfounded jealousies, and mutual bickerings; not only to protect their own existence, as independent nations, but to preserve the
			 civil and political liberties of mankind.
          
          I may appeal to your own superior information, and understanding; if you are acquainted with any truth, more thoroughly established than, that there exists in the affairs of nations, an indissoluble union, between the generous maxims of an honest and magnanimous policy; and the solid rewards of public prosperity and happiness.” This nefarious, and profligate system as connected with the license trade, must however be attributed to the minister; not to the nation. On the first enactment of the orders in council, the measure was opposed by many of the best informed men in and out of parliament. And when I was in London in 1810 I did not meet with one man, even amongst the friends of the minister, who could justify the act on principles of justice, or sound policy. In fact, such was the clamour of the
			 nation against the minister on this account of the orders in council, that himself contemplated having them revoked before the meeting of parliament—And that such was actually his intention, is confirmed by the last Letter of Mr Foster to Mr Monroe, previous to our unfortunate declaration of war: in which he observes “It
			 was France, and afterwards America, that connected the question relative to the right of blockade, with that arising out of the orders in council. You well know, that if these two questions had not been united together, the orders in council would have been in 1810 revoked.”Unfortunately for the peace of
			 our country, not content with the revokation of the orders in council, as dictated by the law of Congress of May 1810,—demandsMr Pinkney demands a repeal in his Letter to Lord Wellesley of Sepr 21: 1810 not only of the blockade from Elbe to Brest, but of those of Zealand, and of the Isles of Mauritious & Bourbon—And in his Letter of Jany 14th 1811 to the same minister, he speaks also of other Blockades (including that of Zealand) which the United States expected to see recalled; besides the blockade of May. In this Letter he suggests an idea, directly calculated, and perhaps designed to alarm the British ministry; as to the ulterior views of our government, on the subject of blockade in general; and to discourage them from a compliance with our demands. Concerning the blockade of May; he observes, “It is by no means clear, that it may not be fairly contended, that a maritime blockade is incomplete, with regard to States at peace; unless the place which it would affect, is invested by land, as well as by sea.”
          Apprehensive that some shuffling conduct of this kind, would be the result of an official communication with Mr Pinkney, I urged in my Letter to Sir John Sinclair; and to other gentlemen in London with whom I conversed; that the king and council, should voluntarily, and immediately, remove or suspend the orders in council: not only as an act of justice to the United States—but as a measure of sound policy, with regard to the British nation; as tending to silence the jealous, and strengthen the well disposed real american citizens in the United States.
          When I contemplate the unfounded jealousies, bickerings, and mutual acts of irritation; which for some years have taken place between the United States and Great Britain and which has finally terminated in a war equally injurious to both nations I consider both in the wrong—A genuine history of the errors and follies of the American and British cabinets
			 towards each other; would form an important and instructive work. Governments would discover, that cupidity, cunning, and vindictive retaliation, have always been attended with the most
			 pernicious
			 effects. Let these statesmen who have conceived such notions of governing, go to the school of common sense; and abandoning the odious maxims of machiavelian politics; take as their guide
			 Him,
			 who preached the doctrine of peace and good will towards man. To be sensible of past misconduct, is the first step towards amendment; but this will be looked for in vain from men despising the
			 admonitions of experience; and who appear ignorant that the
			 strongest evidence of a magnanimous mind, is the candid acknowledgment of error.
          The present is an awful period. The judgments of the Almighty are abroad on the earth, to recall its thoughtless inhabitants, to a sense of their duty. Whoever has marked the progress and seriously reflected on the consequences of the events which have convulsed every part of Europe must be blinded by more than common scepticism, to doubt this truth. The miseries under which the European world is groaning, have been but partially extended to the United States—Let us hope therefore that we shall be wise before it is too late; and that our councils may be guided by prudence, and their decrees founded in justice.
          Let the present calamities of the United States and the miserable prospect before us, induce the President to use his best efforts to restore peace to our country.
			 Should he continue  the the unnecessary war in which we are engaged even to the conquest of Canada, from the British and Florida from Spain: at the expence of millions of money, and the loss of the lives of thousands of our fellow citizens—will such evils be balanced by the acquisition of new territories? the possession of
			 which, will remain as baneful monuments of our ambition, and injustice, and will cherish and keep alive, those seeds of envy hatred and distrust, which sooner or later, will produce the same
			 miseries
			 with which the United States are now overwhelmed—
          
          It may be generally observed, that the larger the extent of a republics, the more they are subject to revolutions and misfortunes. Already the citizens of the United States, inhabiting the southern and northern portions of the republic regard each other with jealousy, and suspicion, What then of concord can be expected in our councils, from the hetorigenioushetorogenious population of Canada and Florida?
			 On this account I am not afraid to say; it is almost equally unhappy for its government to succeed or miscarry in its enterprizes of conquest—The tranquillity of our republican government,
			 depends upon preserving it within its present limits—We enjoy every advantage of extent of territory, climate and soil; to render us completely happy The true interest of the United States is to render us compl her own interior condition such as may make her not only independent but respected by other nations. This is only difficult to Statesmen, who can conceive no other methods to effect it, than
			 war and violence—methods that ought never to be pursued without the most absolute necessity.
          In your friendly Letter, you observe “I repeat therefore that if you can suggest what may lead to peace, I will willingly communicate it to the proper functionaries” Let the government of the United States adopt a candid just and magnanimous conduct, to allay the storm, which its own imprudence in hastily declaring war has occasioned.
			 Let the President immediately propose an armistice, as a
			 prelude to negotiation. Let him nominate three citizens of honorable minds; unbiassed by personal or party feelings, as commissioners to restore peace and harmony between the two countries. I am perfectly satisfied, from personal communications with many of the most respectable and best informed men in England, that if such a measure is adopted, peace, will be obtained, equally honorable and beneficial to both nations. The rashness of the United States, has silenced our friends in Great Britain; but has not destroyed them—they will again appear, to support our just claims, consistent with the honor and vital interest of that nation.
          Whatever may be the corruption of the British parliament;—or the influence of the crown. The weight of public opinion is friendly to the United States; and that opinion when steadily firmly and temperately asserted, ultimately prevails over the projects of the most obstinate and conceited ministry.
          I wish the President to act like an able statesman, whose views are not confined within the narrow circle of those short sighted politicians, by whom he is surrounded—Let him employ his influence and power, to restore the blessings of peace to our distracted
			 country—No
			 other enterprize can be truely to him either honorable or successful.
          Some of my observations may appear to you severe—but those are the best friends to their country, who have firmness of mind to  point out errors; when there is a possibility of their being removed.
          My Wife unites with me in best respects to yourself and family.
          Accept assurances of my friendshipGeo Logan
        